department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n tax years contact person contact number identification_number form required to be filed employer_identification_number number release date date date dear ------------- this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter lois g lerner director exempt_organizations rulings agreements sincerely informa t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal_revenue_service washington d c fax number contact person contact number identification_number employer_identification_number date date legend a b c d e f g dear ------------- we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below a is a nonprofit corporation jointly founded and operated by b and c two for-profit medical practices a's mission is to improve the quality of oncology care by developing plans of care based on collaborative consultative evidence-based process approved by the patients' caregivers a has represented that it is also a professional review committee created pursuant to d and e a is comprised of a cross-section of providers and other individuals involved in the delivery of care to cancer patients these include physicians primary care oncology surgery radiology pathology other sub-specialists specific to each case medical ethics experts hospice providers insurance_company medical directors nurse case managers and consumers through the collaborative effort of all of these individuals a recommends a specific plan of care for each cancer patient after a rigorous peer review process using evidence-based national treatment guidelines a will initially identify the patient according to the national treatment guidelines and begin data collection in preparation for referral of the patient for consideration specialized software will be used to organize patient information and a will design and interface a secure chat room with functionality to accommodate discussion and facilitate a final recommendation a's recommendations will be provided to attending physicians and to the patient in an understandable form to help ensure the highest quality patient care outcome reporting and analysis will be conducted at each entry point and for the duration of the patient's care the eligible patient population will be limited during the early stages of a's development initially b will identify all patients who are insured by f a for-profit medicare hmo and will refer all of f's oncology patients to a approximately percent of c's patients are enrolled in f and approximately percent of b's patients are enrolled in f three physicians have entered into a participation_agreement with a all of these physicians are officers or directors of either b or c physicians who wish to participate in a will enter into a participation_agreement the participation_agreement outlines the duties and responsibilities of the physician and a in the case review process if the initial effort proves successful in improving the quality of patient care the patient population will be expanded to include all oncology patients of b and c ultimately a will make the collaborative process available to outside physicians who wish to have their cases reviewed by a's review committee thus expanding the benefits of the team care approach to additional patient populations the review committee presently consists of a small number of persons who are working to develop the process and systems when the program becomes operational all physicians of b physicians and c physicians will be asked to participate at this time the review committee has members one physician of b and one physician of c one nurse from each practice two volunteers and a nurse employed by a each case will be assigned a review period during which review committee members can provide input as to the recommended plan of care as time is of the essence in oncology care all participants will be encouraged to provide comments within the designated review period if based on the comments submitted during the review period there is a consensus among a's review committee members regarding the recommended plan of care a's care coordinator will notify the review committee members and the treating physician s the care coordinator will also facilitate the referral preauthorization process and arrange appointment times to assure that all recommended care is provided in the most expeditious manner possible should individual opinion vary from that of a's review committee an appeal process has been defined and will soon be available to all participants all appeals will be expected to include medical rationale for any and all variances to the treatment guidelines the members of a's board_of directors are elected by its corporate members b and c each corporate member elects five board members the officers of a are officers and directors of b and c recently a new member has been added to the board_of directors of a the president and ceo of g a provider of indigent and medically underserved individuals that is an organization described in sec_501 of the code a proposes that all ten director positions be determined now the composition of the ten positions would be as follows b and c would each elect one director of the remaining eight positions there would be a minimum of four physicians two of whom must be primary care physicians and two who must be oncologists these four physician directors would not be required to be doctors in the two member groups the remaining four positions would either physicians or laypersons from the community other than the two directors selected by b and c it would be self-perpetuating board a's offices are located in b's offices a's bylaws include a limited conflicts of interest policy a's sources of financial support include grants and contributions from governmental units pharmaceuticals other organizations described in sec_501 of the code and individuals the funds required to start operations were provided by b and c law sec_501 of the internal_revenue_code provides that organizations described in sec_501 shall be exempt from taxation sec_501 includes corporations organized and operated exclusively for charitable religious and educational_purposes furthermore sec_501 requires that no part of the organization's net_earnings inure to the benefit of any private_shareholder_or_individual that no substantial part of its activities is to influence legislation and that it does not participate in any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_a_-1 of the income_tax regulations provides that private shareholders or individuals are defined as persons having a personal and private interest in the activities of an organization sec_1_501_c_3_-1 of the regulations provides that to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for purposes specified in sec_501 if an organization fails to meet either test it is not exempt sec_1_501_c_3_-1 of the regulations provides that in order for an organization to be considered operated for one or more exempt purposes it must engage primarily in activities that accomplish one or more exempt purposes specified in sec_501 an organization will not be so regarded as operated exclusively for one or more exempt purposes if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated for an exempt_purpose unless it serves a public rather than a private interest even though an organization serves a public interest it will not qualify for status under sec_501 of the code if it also serves a private interest more than incidentally therefore the organization has to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interest the private benefit prohibition of sec_501 applies to all kinds of persons and groups not just to those insiders subject_to the stricter inurement proscription prohibited private benefit may include an advantage profit fruit privilege gain or interest 78_tc_280 in 92_tc_1053 the tax_court held that an organization that as its primary activity operated a school to train individuals for careers as political campaign professionals was not operated exclusively for exempt purposes as described in sec_501 of the code because the school’s activities conferred impermissible private benefit the court defined private benefit as nonincidental benefits conferred on disinterested persons that serve private interests an organization may provide benefits to private individuals provided those benefits are incidental quantitatively and qualitatively to be qualitatively incidental private benefit must be a necessary concomitant of an activity that benefits the public at large in other words the benefit to the public cannot be achieved without necessarily benefiting certain private individuals to be quantitatively incidental the private benefit must be insubstantial measured in the context of the overall public benefit conferred by the activity to illustrate the quantitatively incidental concept compare revrul_68_14 1968_1_cb_243 with revrul_75_286 1975_2_cb_210 for a benefit to be qualitatively incidental it must be a necessary concomitant of the activity which benefits the public at large that is the benefit to the public cannot be achieved without necessarily benefiting certain private individuals for example in revrul_70_186 1970_1_cb_128 an organization was formed to preserve a lake as a public recreational facility and to improve the condition of the water in the lake to enhance its recreational features although the organization clearly benefited the public at large there necessarily was also significant benefit to the private individuals who owned lake front property in this ruling the irs determined that the private benefit was incidental in a qualitative sense stating the benefits to be derived from the organization’s activities flow principally to the general_public through the maintenance and improvement of public recreational facilities any private benefits derived by the lake front property owners do not lessen the public benefits flowing from the organization’s operations in fact it would be impossible for the organization to accomplish its purposes without providing benefits to the lake front property owners there is also a quantitative connotation to the term incidental for example in revrul_76_152 1976_1_cb_151 a group of art patrons formed an organization to promote community understanding of modern art trends the organization selected modern art works of local artists for exhibit as its gallery which was open to the public and for possible sale if an art work was sold the gallery retained a commission of ten percent and paid the remainder to the artist in this ruling the irs concluded that since ninety percent of all sales proceeds are turned over to the individual artists such direct benefits are substantial and the organization’s provision of these benefits m is not merely incidental to its other purposes and activities in revrul_60_143 1960_1_cb_192 the social and recreational activities carried on by an alumni association of a university were merely incidental to the association’s basic purpose of advancing the interests of the university and thus did not preclude the association from being described in sec_501 of the code this revenue_ruling noted that an activity which is in fact incidental secondary or subservient to an organization’s exempt_purpose or purposes and which when weighed against the whole of the activities of the organization is less than a substantial part of the total will not ordinarily operate to deny exemption in revrul_75_196 1975_1_cb_155 held that an organization operating a law library whose rules limited access and use to members or their designees of a local bar association qualified for exemption as an organization described in sec_501 of the code although the attorneys who used the library might derive personal benefit in the practice of their profession the benefit was incidental to the library’s exempt_purpose and a logical by-product of an educational process in revrul_68_14 an organization that helped beautify a city was exempt when it planted trees in public areas cooperated with municipal authorities in tree plantings and programs to keep the city clean and educated the public in advantages of tree planting in revrul_75_286 an organization with similar activities did not qualify under sec_501 of the code where its members consisted of residents and business operators of a city block and its activities were limited to that block the facts in revrul_75_286 indicate that the organization was organized and operated for the benefit of private interests by enhancing the value of members' property in 71_tc_1067 aff’d in unpublished opinion 647_f2d_170 9th cir several for-profit est organizations exerted significant indirect control_over est of hawaii a non-profit entity through contractual arrangements the tax_court concluded that the for-profits were able to use the non-profit as an instrument to further their for-profit purposes neither the fact that the for-profits lacked structural control_over the organization nor the fact that amounts paid to the for-profit organizations under the contracts were reasonable affected the court’s conclusion consequently est of hawaii did not qualify as an organization described in sec_501 of the code sec_1_501_c_3_-1 of the regulations provides that the term charitable as used in sec_501 of the code includes its generally accepted legal sense the promotion of health is a recognized charitable purpose revrul_56_185 1956_1_cb_202 as modified by revrul_69_545 1969_2_cb_117 revrul_80_114 1980_1_cb_115 and revrul_83_157 1983_2_cb_94 revrul_69_545 1969_2_cb_117 holds that the following factors indicate that the use and control of a hospital are for the benefit of the public and that no part of the income of the organization is inuring to the benefit of any private individual nor is any private interest being served it is controlled by a board_of trustees which is composed of independent civic leaders it maintains an open medical staff with privileges available to all qualified physicians including leasing available space in its medical building it operates an active and generally accessible emergency room it provides hospital care for all those persons in the community able to pay the cost thereof either directly or through third party reimbursement all of the facts and circumstances present in the favorable situation of revrul_69_545 do not have to be duplicated in every case involving health care providers the test for exemption is whether the clinic or other health care provider is organized and operated for the charitable purpose of promoting health the community benefit standard simply requires an evaluation of all the facts and circumstances in determining whether a particular organization meets the exemption standard where the type of health care organization involved does not usually have an open medical staff or an emergency room other facts and circumstances may still demonstrate that the organization benefits the community as a whole see 71_tc_158 acq 1981_2_cb_2 985_f2d_1210 3rd cir rev’g 62_tcm_1656 113_tc_47 aff’d per curium f 3rd 9th cir ihc health_plans inc v commissioner t c m cch aff’d per curium f 3rd ll88 10th cir in ihc health_plans inc the court stated in summary under sec_501 a health-care provider must make its services available to all in the community plus provide additional community or public benefits the benefit must either further the function of government-funded institutions or provide a service that would not likely be provided within the community but for the subsidy further the additional public benefit conferred must be sufficient to give rise to a strong inference that the public benefit is the primary purpose for which the organization operates in conducting this inquiry we consider the totality of the circumstances geisinger i f 2d pincite f 3rd pincite although circumstances may differ from case to case and among various types of organizations each organization must still demonstrate that it provides benefits to a class or persons that is broad enough to benefit the community and it must show that it is operated to serve a public rather than a private interest although rev_rul discusses the community benefit standards to be applied to an exempt hospital the operation of other health care organizations must meet the requirements applicable to the particular services being provided therefore an organization that provides medical services on an outpatient service basis must be controlled by a board composed by civic leaders and must provide its services to all rationale in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes this case is the basis of sec_1_501_c_3_-1 of the regulations which provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code thus the operational_test standard prohibiting a substantial nonexempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose b and c are both for-profit medical practices under a’s bylaws b and c have the power to appoint a majority of a’s board_of directors thus b and c effectively control a a’s provision of healthcare services to patients of b and c enhances these businesses and improves their reputation in the community therefore similar to est of hawaii supra b and c are able to use a as an instrument to further their for-profit purposes accordingly a is operated for a substantial non-exempt purpose the presence of this single non-exempt purpose prevents a from qualifying for exemption regardless of the number or importance of truly exempt purposes see better business bureau of washington d c supra thus under sec_1 c - c of the regulations a is not operated exclusively for a tax-exempt purpose because more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in addition a operates primarily for the benefit of b and c two for-profit medical practices and f a for-profit hmo rather than primarily for the benefit of the community therefore a does not satisfy the community benefit standard described in revrul_69_545 supra and in ihc heath plan inc supra thus a is not operated exclusively for a tax-exempt purpose as required by sec_501 of the code and sec_1_501_c_3_-1 of the regulations finally because a operates primarily for the benefit of b c and f all for-profit businesses which enhances these businesses and improves their reputation in the community a’s activities confer more than an incidental level of private benefit on b c and f both quantitatively and qualitatively contrary to the prohibition in sec_1_501_c_3_-1 of the regulations accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if you do not protest this ruling in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if it is convenient you may fax your reply using the fax number shown in the heading of this letter --------------------------------------------------- ---------------- -------------------------------------------------------------------------------------- if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice lois g lerner director exempt_organizations rulings agreements ---------------------------------- sincerely
